DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3, 4, 6, 8, and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Haines (US Pub No. 2006/0109112).
Regarding claim 1, Haines teaches an electronic apparatus comprising: a memory storing at least one computer program; and a processor that executes the at least one computer program (See Abstract and [0009] which teach a processor and database.  Haines does not explicitly teach a computer program.  However, it is obvious to a person of ordinary skill in the art that a computer program is needed to cause the processor to execute the algorithm discussed in Haines.) to:
collect a movement history of a wireless device that wireless communicates with the electronic apparatus within a communication area (See [0009] and [0019]-[0020] teach collecting a history of device location.  This history teaches the devices movement over time.), and
output information about a location where the wireless device is expected to be present within the communication area based on the movement history of the wireless device, when an event for finding the wireless device occurs (See [0009], [0062], and [0064]).
Regarding claim 2, Haines teaches the processor executes the at least one program to output the information about a location where the wireless device is expected to be present based on a location where the wireless device last moved (See [0064]).
Regarding claim 5, Haines teaches the processor executes the at least one program to output information about a plurality of locations where the wireless device is expected to be present within the communication area in order of likelihood that the wireless device is present in the locations, respectively (See [0062]).
Regarding claim 7, Haines teaches the processor executes the at least one program to receive information about the movement history of the wireless device from an external device provided within the communication area (See [0062]).
Regarding claim 10, Haines teaches the memory is configured to comprises a location tracking module for the wireless device (See [0049]).
Regarding claim 11, Haines teaches a display, wherein the processor executes the at least one program to display a user interface showing the information about the location on the display (See [0032] and [0064]).
Regarding claim 12, Haines teaches a loudspeaker, wherein the processor executes the at least one program to output the information about the location to the loudspeaker (See [0068]).
Regarding claim 13, Haines teaches the processor executes the at least one program to collect the movement history of the wireless device as the wireless device is identified as a previously defined device (See [0009], [0020], and [0064]).
Regarding claim 14, is the method embodiment of claim 1 and is rejected with the =same reasoning.  Additionally, the examiner takes as official notice “registering a wireless device”.  It would be obvious to a person of ordinary skill in the art that the devices must first be registered in order to implement the invention of Haines.  Without registration, the system would not include the wireless device and therefore not operate as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.